DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-12 is the inclusion of the limitation a liquid ejecting head that includes a first and second individual flow includes a first and second flow path respectively, wherein the liquid in the first individual flow path flows from the pressure chamber, the second flow path, and the first flow path, and the liquid in the second individual flow path flows from first flow path, the second flow path, and the pressure chamber.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 13 is the inclusion of the limitation a liquid ejecting apparatus that includes a liquid ejecting head comprising a first and second individual flow includes a first and second flow path respectively, wherein the liquid in the first individual flow path flows from the pressure chamber, the second flow path, and the first flow path, and the liquid in the second individual flow path flows from first flow path, the second flow path, and the pressure chamber.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Japanese Patent Application Publication No. (JP 2017124619A) to Okujima, Shingo et al. (hereinafter Okujima, Shinago).
Regarding Claim 1, Okujima, Shinago teaches a liquid ejecting head (3, Fig. 4) comprising: a flow path substrate (3012, Figs. 22-24) which includes a nozzle plate (see Fig. 24) and in which a flow path (3310, Fig, 24) is formed [First Embodiment]; and an energy generating element (3015, Fig. 24) inducing a change in a pressure of a liquid in the flow path (3310), wherein the flow path (3310) includes a first common liquid chamber (3313, Fig. 24), a second common liquid chamber (3314, Fig. 24), a first individual flow path (3017a, Fig. 24) that communicates with the first common liquid chamber (3313) and the second common liquid chamber (3314), and a second individual flow path (3017b, Fig. 24) that communicates with the first common liquid chamber (3313) and the second common liquid chamber (3314) [First Embodiment].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853